OFFICE      OF THE    ATTORNEY         GENERAL      OF TEXAS

                                                   AUSTIN
                                           (,

                                                       <
~“k!%:
                                                  ‘\

         Honorable     0.   J.   3.   Elllngson                                             ,.
         Cbnerd I(anager
         Texae Prleon Syetea
         Runt~~illr,Texas
         Dear Blr:
                                                                                                 >.
                                                                                                 C

                                                                                                 .'
                   Thir IS In rurther
         In ybur lotterr of February
         oplalon of this Departtmntu

               inleeo r dma
                          we
               of the Regular

                                                                      to the statute
              uader     whbb
                                                             relearlng     prlron*r8   on
                                                              00 with seo?lon 10,
                                                             the 41at Legirla%ue,

                                                aarwef ta 'kuertloo Ro. 8 is In
                                                would like to hw    hour optnlon




               a-railroad non-trmsterable tlokrt from the aho Of
               hla dirohmge to the plaoe of hi@ ooaviotioaand
               srntenoe.....”
Ronorable 0. J. 8. lillmgaon,~0       c


             .In some lnetanoe* prieoaere are relearti rrc04
        the priron on oondltlonalpardon with lnrtruotlonr
        In the proolamationto return to their w     out d
        IiiaAWaStatr, or ,w              t         a* QQWZ
             onrlotlog.     n theas oases a tioket to the
        plaor of oonvlotion and sentenoe would be uroloer.
             *We would like to heve your oplnlon ao to
        whethor we ehould pay on the rAilroe fare to the
        orleonerlo Snrtruoted   Beetlnatlonout or the Stat*,
        or to loae other oounty ln the State, an amount e-
        qua1 to the fare from the plaoe of QIseharge to
        the plooe of conVIOtIonand eentenoa;and if 86,
        In oame where the fare from the plaae of dlrohrr6e
        to the place of oonvlctlon   and sentrnoe  exoeeQ6
        the ooat of the fare to the prleoner’a    out-9f-Stat@
        dertlnatIon,or mome other oountt In the State,
        rhould the prironer be glren thr alfferenoe in oaeh.@
             Your queetlons me and three are anewerrd Ln the afilm-
etive    by our @plnlon No. O-1850, ooprof whloh Ir ~bnoloredherb-
with.
            In thio oonnsotloa penlt ue to oorreet a false I*
prerslon hieing from our 5plnlon No. cl-2668 aa whloh we re-
firrd   you in our letter of ~Xslroh  6, 1941. +he holdtng of O-
pinion MO. O-6560 la oorreot an& ~lt 16 hereby afflm4.         The
ltrtuto upon whloh it-18 based, however, Artlolo      6196 ei the
6erleed Oiril 5tatute8, Ir lnapplioableand as polnte+%out in
our Opinion Na. O-1880,    18 wlthout Some en5 efteot for the
reaeoae we there ret forth.      The rtetute to vthioh Opinion Wo.
04 560lhould hare roferre4     ie 8eotlon 1Q of Artisle   6605, of
the Rerlrea   OItIl Statutes, 1065. Ineofar as OpL~len lie. O-
6566 eonfllots with OpSnlon No. O-1850 and th%e~opIn%onit I.
hereby l peolfIo~lllpeverruled.
             Saotlon 10 of Artiole 5605    road6   as fellewrt
              *Upon the dl8aharge of any prieoner upon parole,
        either unatr the provlrlonr of 6hIe Act, or through
        the exerolse by the Claveanar of rxooutioe olemeaoy,
        independentof this Aot, ruah prrm~ (16parole&, rhal.1
        be furnished by the proper offioerr of the 6tate Prie-
        on Board with ruoh clothing no 16 umelly furnlrhed
        to prieonsrs  unon dlaoharge from prtaon In th2a State
        together wlth p.rAilrOad   non-tranrferabl~ticket  freD
        the plase of hie dlroharge   to the plaoe of hle oon-
        olotlon snd sentence, ad in aFdltion thereto the sum
        of $6.00~
Bouorable   0. J. S. Elllngaon,page S


          In Oplplon Yo. O-1666 we hald this protlrlon lp-
pllcable to prlrb~err released.on parole or oond~itlonalpardon.
          Clearly Section 10 v.90 lntrnded sor the ala ma a8-
rlrtanoe of prl8oner8 80 relea88a. A prironer may a0mand 4na
18 entitled to reoelve th88e beneiltr if hi8 right tharrto ha8
not been WEiY8a. That it may be waived i8 018ar.
              It 18 elementarythat a oondltlonalpardon ray be
granted upon any oondltlonlr   the exesutlvr may impaae 80 long
a8 they be not Unre8L?one.ble,  lllrgal, lmmorn1 or iaporriblo
of prrformanoe. Ex prrte Dnrenport, 110 Tex. Cr. R. SEb, 'P
S.W. (Zd,)589; 60 A.L.R. 1403; Opinion No. O-%16.       In ordsr
to be 8ff8OtiYe     a oondltlonnlpardon must be aoOeptd, AWk
nloutt v. Btate, 16 Cr. Ap. 4QQ, 81 Am. R. 330, 51 Tex. Jur.
1265; and the aooeptonoe of a oondltionalpardon owrlra with
it aooeptanoe OS the OOndltlOn8upon whloh the pardon 18
grARt8u. .slToX. JUr. 1266.
          It la quit8 legal for the exeoutlve to imp o a a l oon-
ditlon that the prlroner go elsewhere than the count? o? hlr
oonvlotlon,and, lf a pardon under thlr oonaition 18 aoo8pte6
by thr prl8oner, he valve8 hi8 right to th8 m
&l&mu~-eh~-ppaVlot~.
          It oould not be Oth8XWl80. UnUer krtlole 6606(10)
l prl8oner relea88d on oonditlenal pardon 18 enti81ed to ra-
oelte one thing only in the way of tranaportatlonithat 18, l
m-tran8rerabl.e tioket  t0 t&e polnt of hfr canviotlon. lon-
tranrferabllitylmpllee that  the tloket bs aon-oarhable. The
Legislatureha8 prOVld8d for an aoret  lnorpable OS oonr8rrlon
into Oa8h. Under no o~roumrtaaoeaFherefore are th8 prlaon
Authorltbesauthorlard to prOVia the prisoner with thr on8h
value OS a tloket to the point of oonrlotion ln order that he
mPJ pFOOO8d elseWh8rO.
          We em reaoh ~0 oonolurlon but that the L8gi8latWO
Intended to provide prfronerr rblha8ed upon lx8oUtlve oleaeney
ma not aireotea to proceed 818ewher8 with a non-tiran8ferable,
non-obrhnbletloket to the oounty o? their oonriotios. xr the
exeoutlv8 find8 it aerlrable to provide a prisoner with the
tran8QOrtatiOnbenefit8 conferredby %OtlOn 10 Of Artlel8
6203,'~thereIIInothing to Wevent the dlreotlon In the proola-
mation that the vrlsoner nrooeed ~ftrrtto the oountg of hi8
oonvictionana thence to 80111~other point.
) I..
  :!
        Aonorablr   0. J. a,.Elllng8on,page 4


                  Unl888 80 provined In the exeoutlve proolamation
        granting olsnenoy, It 18 our ovlnlon an8 you me PdviSSd, that
        a prlroner r8leerrd u?on oonaltlonalpardon and thereinalrea-
        t8d ta prOO89a to LIomepoint other than the oount9 of hI8 oon-
        yiatIon 18 not entitled to the tranruortstlonurovIileUin Seo-
        tIon IQ of Artiole 6203 of the Revised Civil Statuter.
                                                Very trulf your8
                                            ATTQIWEY (EWCFW. OF   TEXAb~




                                                     dlreer13.Smul'len
        JDIBtjr                                             A8818tant




                                ATTORNEYGENERAL OF TEXAS